REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The present claims disclose a method, system, and non-transitory computer-readable medium, comprising: receiving, by an application executing on a processor circuit of a client device, a request to access a digital service; performing, by the application, a first authentication by verifying that a first set of encrypted data is associated with a user account; requesting, by the application based on the first authentication, a second authentication from a contactless card, wherein the contactless card is activated by a magnetic field of the client device; generating, by the contactless card in response to the contactless card being activated, a second set of encrypted data based on a cryptographic algorithm and a diversified key, wherein the diversified key is generated by the contactless card based on a master key and a counter value of the contactless card; receiving, by the a card reader of the client device and from the contactless card, the second set of encrypted data wherein the second set of encrypted data is associated with the user account and is received from the contactless card in a near-field communication (NFC) data exchange format (NDEF) message in response to the contactless card coming into a communication range of the client device;8Appl. No. 16/516,243Docket No.: 1988.0246Response Dated June 2, 2022Examiner: RAK, TAYLOR SIMON DUANE Reply to Office Action of March 3, 2022TC/A.U. 3685performing, by the application, the second authentication based on the second set of encrypted data; authorizing, by the application, access to the digital service in response to the first authentication and the second authentication; transmitting, by the application at each of a plurality of time intervals, a respective status message of a plurality of status messages to the contactless card by energizing an NFC interface and an antenna to verify that the contactless card is active; receiving, by the application, a first response of a plurality of responses in response a first status message of the plurality of status messages, wherein each of the plurality of responses are received in one or more NDEF messages communicated by the contactless card; providing, by the application based on the first response, access to the digital service, without requiring re-authentication; determining, by the application, that a response to a second status message of the plurality of status messages is not received from the contactless card; and terminating, by the application, access to the digital service based on the determination that the response to the second status message is not received from the contactless card.
The closest prior art of Buer (USP 9813236) discloses: receiving, by an application executing on the processor circuit, a request to access a digital service (Fig. 1-2, Col 3 line 62-Col 4 line 21, Col 7 line 11-26); performing, by the application, a first authentication by verifying that a first set of encrypted data is associated with a user account (Col 4 line 29-31, Col 4 line 43-55, Col 7 line 23-43, Col 8 line 20-39, Col 8 line 47-49); requesting, by the application, a second authentication from a contactless card (Fig. 1-2, Col 7 line 27-37, Col 7 line 44-46), wherein the contactless card is activated by a magnetic field of the client device (Col 5 line 4-18, Col 5 line 31-35, Col 7 line 47-59); receiving, by the application and from the contactless card, a second set of encrypted data...wherein the second set of encrypted data is associated with the user account (Fig. 1-2, Col 2 line 65-Col 3 line 18, Col 4 line 29-31, Col 5 line 4-30, Col 6 line 46-59, Col 7 line 47-Col 8 line 13)...performing, by the application, the second authentication based on the second set of encrypted data (Col 7 line 23-43, Col 8 line 20-49); authorizing, by the application, access to the digital service in response to the first and second authentication (Col 8 line 47-49).
Walrath et al. (US 2008/0184355) discloses: periodically providing, by the application, a series of periodic status requests to the contactless card (Fig. 1-2, 0005, 0021)...receiving, by the application, a corresponding series of communication responses delivered via an antenna of the contactless card in response to the series of periodic status requests (Fig. 1-2, 0021)...continuously providing, by the application, access to the digital service, without requiring re-authentication, based on the corresponding series of communication responses received from the contactless card (Fig. 1-2, 0021, 0023); and discontinuing, by the application, the access to the digital service when the corresponding series of communication responses from the contactless card are not received by the application (Fig. 1-2, 0021, 0023).
Igoe et al. (Beginning NFC) discloses: receiving, by the application and from the contactless card, a second set of encrypted data...and is communicated by the contactless card in a near-field communication (NFC) data exchange format (NDEF) message in response to the contactless card coming into a communication range of the client device (Pg. 14 “How NFC Operates”, Pg. 14-15 “NFC Data Exchange Format (NDEF)”, Pg. 53 “Payload”);...by energizing an NFC interface and an antenna to perform one or more NFC read operations with the contactless card (Pg. 14 “How NFC Operates”);...wherein the series of communication responses are received in one or more NDEF messages communicated by the contactless card (Pg. 14-15 “NFC Data Exchange Format (NDEF)”).
Lam et al. (US 2005/0138387) discloses: receiving, by the application and from the contactless card, a second set of encrypted data based on a cryptographic algorithm and a diversified key stored in a memory of the contactless card (0027-0032)...
However, the prior art does not disclose, neither singly nor in combination, for claims 14-17, 19-30, and 32-35: performing, by the application, a first authentication by verifying that a first set of encrypted data is associated with a user account; requesting, by the application based on the first authentication, a second authentication from a contactless card, wherein the contactless card is activated by a magnetic field of the client device; generating, by the contactless card in response to the contactless card being activated, a second set of encrypted data based on a cryptographic algorithm and a diversified key, wherein the diversified key is generated by the contactless card based on a master key and a counter value of the contactless card; receiving, by the a card reader of the client device and from the contactless card, the second set of encrypted data wherein the second set of encrypted data is associated with the user account and is received from the contactless card in a near-field communication (NFC) data exchange format (NDEF) message in response to the contactless card coming into a communication range of the client device;8Appl. No. 16/516,243Docket No.: 1988.0246Response Dated June 2, 2022Examiner: RAK, TAYLOR SIMON DUANE Reply to Office Action of March 3, 2022TC/A.U. 3685performing, by the application, the second authentication based on the second set of encrypted data; and authorizing, by the application, access to the digital service in response to the first authentication and the second authentication.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR RAK whose telephone number is (571)270-1575. The examiner can normally be reached Monday-Friday 9:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571)-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.R./Examiner, Art Unit 3685  

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685